Order, Supreme Court, Bronx County (Joseph Giamboi J.), entered on or about May 11, 2001, which, inter alia, granted plaintiffs motion to strike the answer of defendant Sivaco Wire Corp. if defendant did not comply with prior discovery orders and directed Sivaco to produce the entire contents of its customer complaint files on or before June 11, 2001, unanimously affirmed, without costs.
The grant of plaintiff’s motion to strike defendant Sivaco’s answer unless Sivaco complies with court-ordered discovery was proper. Contrary to Sivaco’s contention, it is not entitled to a protective order shielding the material sought from production. Plaintiff was allegedly injured when wire manufactured and spooled by Sivaco became tangled while being unspooled at plaintiff’s place of work, and snapped, hitting *72plaintiff’s eye. Plaintiff now seeks discovery of information from Sivaco respecting prior incidents in which wire manufactured by Sivaco became snarled while unspooling. Inasmuch as such prior incidents involve unspooling difficulties apparently substantially similar to the problem alleged by plaintiff, they are material and relevant to establishing whether Sivaco’s product was hazardous and, if so, whether Sivaco had notice of such hazard. That being the case, the sought material should have been produced (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406-407; see also, Sawyer v Dreis & Krump Mfg. Co., 67 NY2d 328, 336; Hyde v County of Rensselaer, 51 NY2d 927, 929). The relevance of Sivaco’s records respecting prior customer complaints does not, as Sivaco contends, depend on the exact dimensions of the industrial wire involved in each incident. The relevance of the prior complaints stems rather from the circumstance that they concern incidents in which Sivaco wire, whatever the gauge, became tangled and/or pulled from the middle of the coil. We note in this connection that a Sivaco witness, who had handled customer complaints, testified that the technique used by the employees of Sivaco’s New York distribution plant in placing the industrial wire onto the carrier or spool did not vary depending on the gauge of the wire. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Ellerin, JJ.